Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.         Applicant’s election of Group I (claims 2-11) and Species VIh (Fig. 13) of Group VI of the species in the reply filed on 10/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
            It should be noted that the item 3 of the restriction requirement states that applicant must elect one species from each group of species I-VII. Therefore, Examiner has contacted applicant’s representative on 10/01/2022 to compete the response to the restriction requirement by electing one species from Groups I-IV. Accordingly, applicant’s representative Mark G. Kachigian (Reg. No. 32,840), has elected Species Ia from Group I, Species IIA from Group II, and Species VIIa (Fig. 16) from Group VII. It was agreed that elected Species VIh (Fig. 13) from Group VI is not present in Groups III-V of the species. Therefore, an election of one Species from Groups III-V is not needed. It was also agreed that claims 2, 5 and 8 read on elected Species. 

2.          Claims 1, 3-4, 6-7 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and Species, there being no allowable generic or linking claim. 

Claim Objections
3.         Claims 2 and 5 are objected to because of the following informalities:  in claim 1, “the connector being one of an interiorly-threaded hub, a protruding shaft and an exteriorly-threaded stud” should be –the connector being one of an interiorly-threaded hub, a protruding shaft, and an exteriorly-threaded stud—; and 
      in claim 5, “the exteriorly threaded stud” should be --the exteriorly-threaded stud--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claim 2, 5 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fritz et al. (2002/0177391 A1), hereinafter Fritz. Regarding claim 1, Fritz teaches an abrasive product 21 comprising: a backer disc (22) having a bore 26 (Fig. 3) a plurality of abrasive pieces (20) secured to one another and to the backer disc by adhesive (38); and a connector (14 or 31A; Fig. 3) formed separately from the disc (22), the connector being one of an interiorly-threaded hub (31A), a protruding shaft 14 and an exteriorly-threaded stud 14.  See Figs. 1-4 in Fritz. It should be noted that the abrasive pieces are connected together via adhesive layer 38 and also connected to the backer disc 22 via the adhesive 38. The overlapping ends of abrasive pieces are held together by the adhesive 38. Therefore, the overlapping ends are secured to one another in an overlapping manner via the adhesive 38. It should be noted that the claim does not call for the abrasive pieces being directly glued together or adhesive is positioned between the longitudinal surfaces of the abrasive pieces.
           Regarding claim 5, Fritz teaches everything noted above including that the connector is the exteriorly threaded stud 14.   
         Regarding claim 8, Fritz teaches everything noted above including that the connector is the shaft 14. 

Claim Rejections - 35 USC § 103
     6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
      obviousness rejections set forth in this Office action:
          A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.       Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pajovic (2010/0159813 A1) in view of Akama (JP 01016376 A) or Xing (CN 204295529 U). Regarding claim 2, Pajovic teaches an abrasive product 21 comprising: a backer disc 32 having a bore 34; a plurality of abrasive pieces 26 secured to one another and to the backer disc; and a connector (24, 40, or 23) formed separately from the disc 32 (Fig. 5), the connector being one of an interiorly-threaded hub 24 (Fig. 5), a protruding shaft (40 or 23; Fig. 5 or 2) and an exteriorly-threaded stud 23 (Fig. 2).  See Figs. 1-18 in Pajovic. 
            Pajovic does not explicitly teach that the abrasive pieces are secured to one another and the backer disc by adhesive. However, Akama teaches an abrasive product including a plurality of abrasive pieces 4 secured to one another and to a backer disc 1 by adhesive on the backer disc 1 and also adhesive layer 5. See Figs. 1-5 and translation. It should be noted that the abrasive pieces are secured to one another via the abrasive layer. Xing also teaches an abrasive product including a plurality of abrasive pieces 2 secured to one another and to a backer disc 1 by adhesive or glue. See Figs. 1-5 and paragraph 0018 in Xing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Pajovic’s abrasive product with the adhesive, as taught by Akama or Xing, in order to strongly bond the abrasive pieces to the backer disc and use the grinder to grind hardened material.
         Regarding claim 5, Pajovic teaches everything noted above including that the connector 23 (Fig. 2) is the exteriorly threaded stud.   
         Regarding claim 8, Pajovic teaches everything noted above including that the connector is the shaft (40 or 23). See Fig. 5 or 2 in Pajovic.

8.       Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akama in view of Ohnishi (2010/00887125 A1) or MacKay (2009/0104862 A1). Regarding claim 2, Akama teaches an abrasive product comprising: a backer disc 1 having a bore; a plurality of abrasive pieces 4 secured to one another and the backer disc 1 by the adhesive on the disc and also adhesive layer 5. See Figs. 1-5 and translation in Akama. 
           Akama does not explicitly teach a connector formed separately from the disc, the connector being one of an interiorly-threaded hub, a protruding shaft and an exteriorly-threaded stud. However, Ohnishi teaches a connector (38a) formed separately from an abrasive disc 40, the connector (38a) being one of a protruding shaft and an exteriorly-threaded stud which is connected to a rotating shaft (13a) of a driving unit 13. See Figs. 1-5 in Ohnishi. MacKay also teaches a connector 74 formed separately from an abrasive disc 62, the connector 74 being one of a protruding shaft and an exteriorly-threaded stud which is connected to a support pad 30 of a driving unit. See Figs. 1-4 in MacKay. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Akama’s abrasive product with the connector, as taught by Ohnishi or MacKay, in order to removably connect the abrasive product to the rotating shaft of a driving unit.
         Regarding claim 5, Akama, as modified by Ohnishi or MacKay, teaches everything noted above including that the connector (38a of Ohnishi or 74 of MacKay) is the exteriorly threaded stud. See Figs. 1-5 in Ohnishi and Figs. 1-4 in MacKay.  
         Regarding claim 8, Akama, as modified by Ohnishi or MacKay, teaches everything noted above including that the connector (38a of Ohnishi or 74 of MacKay) is the shaft. See Figs. 1-5 in Ohnishi and Figs. 1-4 in MacKay.

	Conclusion	
9.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 

Greenwood (2018/0235427) teaches abrasive pieces secured to one another via adhesive 22. See Fig. 1 in Greenwood. 

Bates et al. (WO 02/02278 A1), Gilles (7,727,056). Hattes et al. (5,951,389), and Hettes (6,945,863) teach an abrasive product.

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

November 2, 2022